COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00398-CV


Lurea Hornbuckle                          §   From County Court at Law No. 1

v.                                        §   of Tarrant County (2015-006016-1)

Keller Williams Realty, Kan Boonme,       §   December 22, 2016
Asprei Investment and Varunee
Jume Phelps                               §   Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Lurea Hornbuckle shall bear the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM